Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/027,852 filed 09/22/2020. It is also in response to information disclosure statement, IDS, also filed 09/22/2020. 
Claims 1-7 are currently pending in this application. 
Foreign Priority Benefit
Acknowledgment is made of applicant’s claim to foreign priority benefit from Japanese Patent Application JP2019-186940 filed 10/10/2019. A certified copy of the priority document has been filed and is made of record. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2020 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Drawings
The drawings filed on 09/22/2020 are acceptable for examination purposes.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 4 recites the limitation "a length LC from the first portion to an extreme end of the end”. It is not known which length LC is referring to according to the claim language, which renders the claim indefinite. Examiner has reviewed the specification for guidance and noted that the claimed length LC refers to the length of the current collector. Therefore, the claim language should be corrected accordingly to recite, “the length of the current collector from the first portion to an extreme end of the end of the current collector” or similar language that removes the indefiniteness from the claim language. 
Claim 5 recites “a thickness TC (mm) of a dimension in a direction…”. It is not known which thickness TC is referring to according to the claim language., which renders the claim indefinite. Examiner has reviewed the specification for guidance, and noted that the claimed thickness TC refers to the thickness of the current collector. Therefore, the claim language should be corrected accordingly to recite, “a thickness TC (mm) of dimension of a current collector in a direction ….” or similar language to remove the indefiniteness from the claim language.
Claim 6 recites “a thickness TC (mm) of a dimension in a direction…”. It is not known which thickness TC is referring to according to the claim language., which renders the claim indefinite. Examiner has reviewed the specification for guidance, and noted that the claimed thickness TC refers to the thickness of the current collector. Therefore, the claim language should be corrected accordingly to recite, “a thickness TC (mm) of dimension of a current collector in a direction ….” or similar language to remove the indefiniteness from the claim language. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunaki et al.  (U.S. PG Publication 2015/0380712) in view of Yoshitake et al. (U.S. PG Publication 2013/0260221) 
Regarding Claim 1 and 7 Tsunaki  discloses a secondary battery (Tsunaki paragraph 0011) comprising: a battery case (Tsunaki paragraph 0020, 0021); a wound electrode body (Tsunaki paragraph 0021) in which a positive electrode, a negative electrode, and a separator, which are lengthy are stacked and wound (Tsunaki 0026), with the positive electrode and the negative electrode being insulated from each other by the separator (Tsunaki Fig. 3, paragraph 0026); and a collector member 180, 190 connected to the battery case and the electrode body (Tsunaki Fig. 2, 4, paragraph 0021);  wherein the positive electrode 176 includes a positive electrode collector 171 including an active material layer 176 forming region, a surface facing the insulator layer 173a, considered equivalent to an insulation layer forming region adjacent to the active material layer 176 forming region, and an end portion of the positive electrode is a positive-material-not-coated portion (Tsunaki paragraph 0028) considered equivalent to a collector region adjacent to the insulation layer forming region;  a positive electrode active material layer including a positive electrode active material provided on a surface of the active material layer forming region, and an insulation layer provided on a surface of the insulation layer forming region (Tsunaki Fig. 3)
The collector member 180, 190 includes a first portion 181, and a second portion 183 continuous to the first portion 181 and bent relative to the first portion, the first portion 181 is fixed to the battery lid 102 (Tsunaki Fig. 4, paragraph 0021).  The second portion is connected, at an end thereof on an opposite side to the bent portion, to the collector region (Tsunaki Fig. 4). Tsunaki is silent about the collector member including a rib connected, at the bent part, to the first portion and the second portion.
Yoshitake discloses a battery cell (Yoshitake paragraph 0024), which can be a secondary battery (Yoshitake paragraph 0031), formed of wound electrode assembly (Yoshitake paragraph 0042) having a positive electrode and a negative electrode and a separator held between the electrodes (Yoshitake Fig. 2, paragraph 0042), the positive electrode having a coated portion and an uncoated portion, the uncoated portion attached to a current collector (Yoshitake paragraph 0045). Yoshitake discloses the current collector has a first posture part FP, equivalent to the first portion, and a second posture part SP bent from the first posture part and equivalent to the second portion (Yoshitake Fig. 2, 4, paragraph 0010). The current collector has a reinforcing member 13 arranged in the first posture part (Yoshitake paragraph Fig. 2, 4, paragraph 0010) as a result of which stress arising in the periphery of the through-hole of the fixing member in the current collector has become smaller, thus making it possible to prevent crack generation in the current collector, and which also helps to relieve stress arising in the fixed part of the current collector (Yoshitake paragraph 0013). 
Therefore, it would have been obvious to a person of ordinary skill in art before the effective filing date of the invention to have modified the current collector of Tsunaki by the teaching of Yoshitake and to have added a reinforcing member in the form of a rib to the current collector of Tsunaki for the benefit of relieving the stress formed on the current collector when attached to the battery case and prevent crack formation in the current collector (Yoshitake paragraph 0013). According to the MPEP this modification is considered (C) Use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 



    PNG
    media_image1.png
    398
    901
    media_image1.png
    Greyscale

Tsunaki Fig. 4 (partially reproduced)
 



    PNG
    media_image2.png
    544
    783
    media_image2.png
    Greyscale

Yoshitake Fig. 4 (partially reproduced)

Regarding Claim 2 and 3 in the current collector of Tsunaki as modified by the reinforcing member 13 of Yoshitake, considered equivalent to the rib, will have the reinforcing member attached to the current collector as taught by Yoshitake (Yoshitake paragraph 0015), thus being connected, among surfaces of the first portion and the second portion, to a surface on an opposite side to the electrode body, and making it an integral part of the current collector. 
Regarding Claim 4, 5 and 6 Tsunaki disclose the battery case is rectangular formed of a battery can 101 and a battery lid 102 (Tsunaki Fig. 1, paragraph 0020, 0021) to cover an opening of the battery can; the first portion 181 of the current collector is connected to the inner surface of the lid member, and the second portion 183 is bent along a surface of the case main body (Tsunaki Fig. 2, 4). Tsunaki is however, silent about the length of the first portion (Lc) of the current collector and Yoshitake is silent about the dimension of the reinforcing member (LR) recited in Claim 4. Tsunaki is also silent about the thickness (TC) of a dimension of the current collector and a thickness of the rib (TR) recited in Claim 5, and also silent about a width WR of the rib recited in Claim 6. 
Therefore, the combined teaching of Tsunaki and Yoshitake do not disclose the relationship in claims 4, 5 and 6 wherein LR ≥ 0.1xLC (claim 4); TR ≥0.4 x 1/TC (claim 5) and WR≥0.25x1/Tc (claim 6).   However, Yoshitake teaches when the reinforcing member 13 arranged in the first posture part (Yoshitake paragraph Fig. 2, 4, 0010) the stress arising in the periphery of the through-hole of the fixing member in the current collector has become smaller, thus making it possible to prevent crack generation in the current collector, and which also helps to relieve stress arising in the fixed part of the current collector (Yoshitake paragraph 0013); thus recognizing the reinforcing member and consequently its relevant dimensions such as thickness, length and width, as a result effective variables that can affect its function to reduce the stress in the current collector and prevent crack generation in the current collector (Tsunaki paragraph 0013). Thus, it would have been obvious to a person of ordinary skill in the art to  have optimized the size of the reinforcing member through routine experimentation to realize a size that results in optimum reduction of the stress and complete prevention of the crack generation in the current collector, and avoid an unnecessary bigger size of the reinforcing member which can add to the weight of the battery, and as a result affect the capacity density of the battery. According to the MPEP, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05 II A)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR M KEKIA/Examiner, Art Unit 1722  

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722